IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RASHEED NIFAS,                            : No. 20 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
FRANK E. LEWIS, ET AL., B.                :
PENDLETON; F. NEFF; T.                    :
SULLENBERGER; T. STEELEY,                 :
                                          :
                   Respondents            :


                                      ORDER




PER CURIAM

      AND NOW, this 29th day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.